IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                        )
                                          )
          v.                              )         I.D. No. 89000941DI
                                          )
DENNIS SANTIAGO,                          )
                                          )
          Defendant.                      )

                           Date Submitted:    November 2, 2020
                           Date Decided:      December 28, 2020

                                      ORDER

          Upon consideration of Defendant’s Motion for Modification of Sentence

(“Motion”),1 Superior Court Criminal Rule 35, statutory and decisional law, and the

record in this case, IT APPEARS THAT:

          1.   On June 1, 1989, Defendant pled guilty to one count of First-Degree

Unlawful Sexual Intercourse and two counts of Possession of a Deadly Weapon

During the Commission of a Felony (“PDWDCF”).2

          2.   On September 8, 1989, Defendant was sentenced as follows: for First-

Degree Unlawful Sexual Intercourse, life imprisonment; for the first count of

PDWDCF, 10 years at Level V; and for the second count of PDWDCF, 10 years at




1
    D.I. 53.
2
    D.I. 2.
Level V, to be served consecutively with the sentence for the first count of

PDWDCF.3

       3.     Defendant has made many attempts to challenge and modify his

sentence.     To begin, on September 8, 1992, Defendant filed a Motion for

Postconviction Relief.4 On October 26, 1992, the Superior Court denied the motion.5

On November 25, 1992, Defendant appealed the Superior Court’s decision to the

Supreme Court of Delaware.6 On April 21, 1993, the Supreme Court affirmed.7

       4.     On April 7, 1999, Defendant filed a Motion for Modification of

Sentence.8 On April 23, 1999, the Superior Court denied the motion.9

       5.     On March 31, 2000, Defendant filed a Motion for Correction of Illegal

Sentence.10 In that motion, Defendant clarified that he was invoking Superior Court

Criminal Rules 35(a) and 61(i)(5).11 The Superior Court construed the motion as a

Motion for Postconviction Relief and denied it on August 3, 2000.12 On August 16,




3
  D.I. 7.
4
  D.I. 13–14.
5
  D.I. 17.
6
  D.I. 19.
7
  Santiago v. State, 1993 WL 144870, at *1 (Del. Apr. 21, 1993).
8
  D.I. 27.
9
  D.I. 28.
10
   D.I. 29.
11
   Id.
12
   D.I. 34.
                                               2
2000, Defendant appealed the Superior Court’s decision to the Supreme Court but

then voluntarily dismissed his appeal.13

       6.     On September 11, 2000, Defendant filed another Motion for

Postconviction Relief and a Motion to Withdraw Guilty Plea.14 On September 19,

2000, the Superior Court denied these motions.15 On October 4, 2000, Defendant

appealed this decision to the Supreme Court,16 and on March 16, 2001, the Supreme

Court affirmed.17

       7.     Finally, on November 2, 2020, Defendant filed the instant Motion for

Modification of Sentence.18         In his Motion, Defendant asks the Court to “do

something to adjust [his] sentence.”19 He explains that he has unsuccessfully sought

early parole, commutation of his sentence, and an application for good cause shown

from the Department of Correction pursuant to 11 Del. C. § 4217.20 In addition to

his Motion, Defendant has provided the Court with a list of programs that he has

completed and educational achievements that he has attained.21




13
   D.I. 35; Santiago v. State, 2001 WL 263122, at *1 (Del. Mar. 16, 2001).
14
   D.I. 41–42.
15
   D.I. 44.
16
   D.I. 45.
17
   Santiago, 2001 WL 263122, at *1.
18
   D.I. 53.
19
   Id.
20
   Id.
21
   Id.
                                               3
       8.      Superior Court Criminal Rule 35(b) governs the modification and

reduction of sentences.22 Pursuant to Rule 35(b), a motion to modify a sentence of

imprisonment must be filed no later than 90 days after the sentence is imposed.23

Defendant filed the instant Motion more than 90 days after his sentence was

imposed; therefore, his Motion is untimely.

       9.      The Court may consider an untimely motion (1) if the Department of

Correction files an application pursuant to 11 Del. C. § 4217 or (2) in “extraordinary

circumstances.”24 The Department of Correction has not filed an application

pursuant to 11 Del. C. § 4217, so this exception does not apply. Next, “extraordinary

circumstances” are circumstances that “specifically justify the delay, are entirely

beyond [Defendant’s] control, and have prevented [Defendant] from seeking the

remedy on a timely basis.”25 The Supreme Court of Delaware “has held that

participation in educational and rehabilitative programs, while commendable, does

not, in and of itself, constitute extraordinary circumstances for purposes of Rule

35(b).”26     Because the Court does not find any qualifying extraordinary

circumstances in Defendant’s Motion, the “extraordinary circumstances” exception

does not apply, so Defendant’s Motion is time barred.



22
   Super Ct. Crim. R. 35(b).
23
   Id.
24
   Id.
25
   State v. Culp, 152 A.3d 141, 145 (Del. 2016) (internal quotations and citation omitted).
26
   Id. at 145–46 (internal quotation marks and citations omitted).
                                                 4
          10.    In addition, Defendant’s Motion is repetitive, so the Motion is barred

on that basis as well.27 Defendant filed a Motion for Modification of Sentence on

April 7, 1999. Rule 35(b) specifically forbids the Court from considering repetitive

motions.28

          11.    The Court finds that Defendant’s sentence is appropriate for all the

reasons stated at the time of sentencing. No additional information has been

provided to the Court that would warrant a modification of Defendant’s sentence.

          NOW, THEREFORE, IT IS ORDERED that Defendant’s Motion for

Modification of Sentence is DENIED.

                                                       Jan R. Jurden
                                                 Jan R. Jurden, President Judge


Original to Prothonotary

cc:       Dennis Santiago (SBI# 00240930)
          A.J. Roop (DAG)




27
     Super Ct. Crim. R. 35(b).
28
     Id.
                                             5